 47 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority has repeated that conclusion in its "Determination ofDispute" herein. As if to leave no doubt, however, as to the factthat this is being handled as a representation case, the ma-jority, in its opinion states," . . . and as the Pipefitters herepresented no new facts which would warrant a new and differ-ent disposition of the unit questions, we find that the employeesperforming the work in dispute have interests in working con-ditionsmore closely related to those of the production andmaintenance employees than to the employees in the pipe-fitter and welder units." It is inconceivable to me that Con-gress intended appropriate unit questions to be relitigated ina Section 10 (k) proceeding. But that is not all--for, afterhaving conformed Section 10 (k) to encompass a representa-tion proceeding, the majority further compounds confusion bystating,"We are not, however, by this action to be regardedas `assigning'certain pipe and welding work to the Oil Work-ers." Whatever this may mean in its context, I doubt that itwill serve these parties or any others who come before theBoard as that clear delineation of rights and that signpost tofuture conduct which should be essential characteristics of aBoard decision.For the reasons appearing above, I would quash the noticeof hearing under Section 10 (k).LOCAL 1083, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOandALLIED INDEPENDENT UNIONS, C.U.A., Petitioner.Case No. 13-RC-3479. December 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Helene Zogg,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.At the close of the hearing, the Employer moved to dismissthis proceeding. For the reason hereinafter stated, the motionis granted.The Employer operates a commissary located on the plantpremises of Kearney & Trecker Corporation at West Allis,Wisconsin, where it sells lunches, sandwiches, beverages,and other miscellaneous items to the employees working inthe plant. The Employer pays a rental for the location toKearney & Trecker Corporation, and retains the commissaryprofits for its own purposes. The Employer's executive boardis responsible for management of the commissary, and controlsthehiring and discharge of commissary employees. Thecommissary annually purchases foodstuffs and supplies amount-ing to more than $ 100,000, or which approximately $ 10,000 is107 NLRB No 107. LOCAL 1083, UNITED AUTOMOBILE, AIRCRAFT, ETC.47 1purchased from sources outside the State. Its sales are madeentirely within the State.Upon the basis of the above facts, and without determiningwhether the Employer isengaged incommerce within themeaning of the Act, the Board finds that the impact of thecommissary operations upon such commerce is so insubstantialthat it would not effectuate the policies of the Act to assertjurisdiction in this case. We shall therefore dismiss thepetition.'[The Board dismissed the petition.]Member Murdockdissenting:Idissent from the majority's departure from the Board'sjurisdictional plan in refusing to assert jurisdiction over anemployer who furnishes services valued in excess of $50,000which are necessary to the operation of an enterprise engagedin interstate commerce.The Employer operates a commissary on the plant premisesofKearney-Trecker Corporation at West Allis, Wisconsin.During the year 1952 it furnished meals to Kearney-Trecker'semployees valued inexcess of$100,000. During the same perioditmade direct purchases from outside the State of Wisconsinin the value of $10,000. The commissary is in operation 24hours a day. The record does not disclose that there are othereating facilities nearby (assuming this is material) which wouldbe able to provide the necessary commissary services toKearney-Trecker's employees, should the Employer's oper-ations be curtailed. Kearney-Trecker annually purchases rawmaterials in the value of $5,000,000, 50 percent of which isshipped to it directly from out of State. It annually sells productsvalued inexcessof $5,000,000 to points outside the State ofWisconsin.It is thus clear that this Employer falls within category 5 ofthe jurisdictional plan covering intrastate enterprises furnish-ing services valued at $50,000 or more "necessary to theoperation of" a manufacturer selling goods valued at $25,000 ormore outside of the State.' During the past 3 years which thejurisdictional plan has been in effect the Board has issuedseveral decisions treating similar enterprises within thissection of the plan.' Indeed, as recently as October 29, mymajority colleagues themselves asserted jurisidiction over anemployer similarlyengagedin furnishing food and cafeteriaservices to employees of International Harvester Co. at itsiTo the extent that our decision herein is inconsistent with Coburn Catering Company, 100NLRB 1133, Fairchild Cafeteria, 92 NLRB 809, and similar cases, those decisions are herebyoverruled.2 Hollow Tree Lumber Company, 91 NLRB 635.3Olin Industries, Inc., 97 NLRB 130; Fairchild Cafeteria, 92 NLRB 809, 87 NLRB 667;Delco-Remy Division, General Motors Corporation, 89 NLRB 1334; Kansas CommissaryService, Inc., 88 NLRB 1086; National Food Corporation, 88 NLRB 1500; cf. Air TerminalService, 67 NLRB 702. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDEast Moline, Illinois, plant.' (If there is anybasis for conclud-ing that feeding International Harvester's East Moline employeeshas a significantly greater impact on interstate commercethan feeding Kearney and Trecker's West Allis employees, itisnot apparent to me.) The refusalto assertjurisdiction overthis employer is thus contrary to the Board's jurisdictionalplan and to a line of decisions following it issued as recentlyas a month ago.Even if wewere to ignorethe jurisdictional plan and prece-dents thereunder, approaching the case on an ad hoc basis (apractice which appears to be growing), I could not agree with mycolleagues that the impact of the Employer's operations oninterstate commerce is so insubstantial that it would noteffectuate the purposes of the Act to assert jurisdiction. Theircryptic conclusion to this effect- -completely unexplicated--appearstome to ignorethe realities of industrial life. TheEmployer provides food and cafeteria service, on a 24-hourbasis to 1,700 employees who are engaged in producing goodsvalued inexcess of$5,000,000 which are shipped in interstatecommerce. In the production of goods the feeding of employeeswho operate the machinesis just asimportant as the fueling ofthe boilers which run the machines, and it cannot be denied thatthe feeding of the employees conveniently and quickly and with-out their being required to leave the plant is an effective stepinmaintaining production. The fact that Kearney-Trecker pro-vide such cafeteriaservice ispersuasive indication that this istrue. The curtailment of the commissary operations resultingfrom a strike of the Employer's employees would have animpact on the production of goods for interstatecommerce inthe Kearney-Trecker plant.Accordingly, as the Employer furnishesin excessof $50,000worth of services which are "necessary to the operations of"Kearney-Trecker, an enterprise which is engaged in the pro-duction of goods destined for interstate commerce of a value farinexcessof$25,000, I would assert jurisdiction over theEmployer on the basis of the Hollow Tree case which has notbeen overruled as the Board's official policy in this area.4Harding & Williams, 13-RC-3559, not reported in printed volumes of Board Decisions.FLINT RIVER MILLS, INC.andUNITED STONE AND ALLIEDPRODUCTS WORKERS OF AMERICA, CIO. Case No. 10-CA-1580. December 22, 1953DECISION AND ORDEROn September 11, 1953, Trial Examiner Richard N. Ivinsissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengagingin certain unfair labor practices and recommending107 NLRB No. 112.